News Release Contacts: Media Investor Relations Robert C. Ferris Murray Grainger (973) 455-3388 (973) 455-2222 rob.ferris@honeywell.com murray.grainger@honeywell.com HONEYWELL REPORTS FIRST QUARTER SALES UP 11% TO $8.9 BILLION; EARNINGS UP 30% TO $0.85 PER SHARE Organic Revenue Growth Across All Regions Cash from Operations and Free Cash Flow Up 25% Continued Aggressive Repositioning to Benefit Future Periods Major Contract Wins with Embraer, Gulfstream, and Airbus Full-Year Earnings per Share Guidance Moved to High End of Previous Range MORRIS TOWNSHIP, N.J., April 18, 2008 Honeywell ( NYSE: HON ) today announced first quarter 2008 sales increased 11% to $8.9 billion from $8.0 billion in 2007.
